Application for an order directing that the appeal herein be transferred to another Department of the Appellate Division to be there heard and determined, denied, without costs, on the ground the application is completely devoid of substance. Motion for a stay of all proceedings in the County Court of Albany County, on the part of the plaintiff-respondent and the commissioners of appraisal, pending the hearing and determination of the appeal herein, granted, on condition that appellant perfects his appeal by filing record and brief on or before October 22, 1957, and is ready for argument at the November Term of this court. Cross motion to dismiss the appeal and all other questions reserved until the argument or submission of the appeal. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.